DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued claim objections are hereby withdrawn in view of amended claims 13-15 and 17-20.

 	The Applicant’s arguments with respect to claims #1, 2, 4, 6-12, and 21-23 in the reply filed on August 30, 2022 have been carefully considered, and are persuasive.  Previously withdrawn method claims 13-15 and 17-20 are rejoined herein.  A Notice of Allowability is forthwith issued in the present Office Action.

Rejoinder
	Claims 1, 2, 4, 6-12, and 21-23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-15 and 17-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 28, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
 	Claims #1, 2, 4, 6-15, and 17-23 are allowed.

 	 The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “and comprising a through hole connected to the trench” (claims 1 and 10).

 	As to claim 1 (similar reasoning applies to claim 10), Kang (U.S. Patent Publication No. 2006/0081890 A1), as cited in the IDS and hereafter “Kang”, teaches in FIG. 2 a substrate 110+120; a photodetector 140 disposed in the substrate; and a reflector 133 disposed in the substrate and spaced apart from the photodetector, wherein the reflector has a reflective surface inclined relative to the photodetector that reflects light transmitted thereto the photodetector.  Kang further teaches the substrate 110+120 comprises a trench 131 spaced apart from the photodetector, the trench has a first side (left side) and a second side (right side) located between the first side and the photodetector, the reflector is disposed on the first side, and the reflective surface faces the second side; wherein the device for optical sensing further comprises; a first dielectric layer 132 disposed on the substrate, wherein the reflector extends onto the first dielectric layer along a partial sidewall of the through hole; and a second dielectric layer 134 disposed on the reflector and the first dielectric layer.

 	However, Kang is silent as to the first dielectric layer 132 comprising a through hole connected to the trench.  No other prior art was found.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829